Title: To Thomas Jefferson from James Maury, 21 June 1825
From: Maury, James
To: Jefferson, Thomas


Dear Sir,
Liverpool
21 June 1825
I lately had a letter from my relative T. W. Maury with a most pleasing report of the continuance of your excellent health, which indeed is gratifying: long may it be so! my own still is such that my daily habit of plunging into Cold Water agreed with me perfectly last winter, for which blessing I endeavor to be duly thankful.I have perused with much feeling the particulars of General La fayetts visit at Monticello & at the University, wishing to have been one of the party.This is intended to be presented by my son Matthew, who was your guest some years ago, when an invalid.Accept the best wishes of your old obliged friendJames Maury